 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND NEWSON,                                     No. 2:18-cv-2010 CKD P
12                        Plaintiff,
13              v.                                        ORDER
14    STEPHEN SHAW, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion in limine. ECF No. 36.

19            The February 14, 2020 pretrial motions deadline was recently vacated in light of the

20   upcoming settlement conference in this case. (ECF No. 34.) In the event the settlement

21   conference is unsuccessful, a new deadline for filing motions for summary judgment will be set.

22   If plaintiff survives a motion for summary judgment, or defendants do not file one, this case will

23   proceed to trial and a separate deadline for motions in limine will set.

24            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion in limine (ECF No. 36)

25   is denied without prejudice as premature.

26   Dated: February 18, 2020
                                                        _____________________________________
27
                                                        CAROLYN K. DELANEY
28   13:news2010.mil                                    UNITED STATES MAGISTRATE JUDGE
                                                         1
